

115 HR 4640 IH: National Centers of Excellence in Coastal Flood Research and Education Act
U.S. House of Representatives
2017-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4640IN THE HOUSE OF REPRESENTATIVESDecember 13, 2017Mr. Taylor (for himself, Mr. Wittman, and Mr. Scott of Virginia) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo designate public colleges and universities that provide research, data, and recommendations on
			 physical science, social science, economic analysis, policy analysis, risk
			 analysis, monitoring, predicting, and planning for coastal flooding as
			 National Centers of Excellence in Coastal Flood Research and Education.
	
 1.Short titleThis Act may be cited as the National Centers of Excellence in Coastal Flood Research and Education Act. 2.National Centers of Excellence in Coastal Flood Research and Education (a)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall designate public colleges and universities as National Centers of Excellence in Coastal Flood Research and Education (in this section referred to as National Centers of Excellence). The Administrator shall make the first such designations by not later than 180 days after the date of the enactment of this Act.
 (b)PurposesThe purposes of such designation are the following: (1)To recognize those institutions of higher education that have exhibited national leadership in research and education in coastal flooding.
 (2)To identify such National Centers of Excellence as sources for expert advice and guidance for Federal agencies engaged in coastal flooding research and education issues and projects.
 (c)Criteria for designationThe Administrator shall designate as National Centers of Excellence only those public universities and colleges that—
 (1)have demonstrated proven expertise in physical and environmental science, flooding, and socioeconomic impacts of flooding research;
 (2)are located in a State that frequently experiences coastal flooding; (3)have previously partnered with, or received funds from, Federal agencies for coastal flooding and watershed issues, including the Corps of Engineers, the United States Geological Survey, the National Oceanic and Atmospheric Administration, the Federal Emergency Management Agency, the National Science Foundation, the Department of Housing and Urban Development, and the National Aeronautics and Space Administration;
 (4)have been designated by State legislation as technical and scientific advisory entities with respect to coastal flooding for State agencies and localities;
 (5)can demonstrate formal institutional collaborations in coastal flooding research and education with other public universities or colleges within the same State; and
 (6)can demonstrate a history of convening local, State, and Federal entities, including Department of Defense commands, to develop plans for coastal flooding.
				3.Partnerships and collaboration with Federal, regional, State, and local governments and
 organizationsAs a condition of designation as a National Center of Excellence under this Act, the Administrator shall require a public college or university to enter into an agreement with the Administrator under which it agrees to—
 (1)collaborate on Federal flood-related issues with Federal agencies such as the Federal Emergency Management Agency, the Environmental Protection Agency, the National Aeronautics and Space Administration, the National Science Foundation, and the Department of Agriculture;
 (2)collaborate and share best practices on regional, State, and locally specific flooding and flood-related issues with—
 (A)State, county, and local governments; (B)local councils of governments or regional planning organizations;
 (C)State agriculture, natural resource, environment, economic development, and water agencies; (D)floodplain managers;
 (E)State homeland security personnel, county disaster recovery coordinators, emergency management personnel, and first responders;
 (F)resource conservation and development councils; (G)watershed organizations and boards;
 (H)agriculture and commodity organizations and farmers; (I)environmental organizations; and
 (J)business and development organizations; and (3)explore opportunities to collaborate, when appropriate, on Federal flood-related issues with other Federal agencies such as the Bureau of Reclamation, the Tennessee Valley Authority, the Bureau of Land Management, the National Park Service, the Bureau of Indian Affairs, the Public Health Service, the National Science Foundation, the Department of Defense, the Department of the Interior, the Department of Housing and Urban Development, and various national laboratories.
			4.Information collection and dissemination; reviews and additional designations
 (a)Annual reportThe Administrator shall annually submit to Congress and the President a report describing the activities, partnerships and collaborations, Federal policy recommendations, previous and continuing budgets, and findings of, and any other applicable information from, the National Centers of Excellence, and make such report available to the public in an easily accessible electronic format on website of the National Oceanic and Atmospheric Administration.
 (b)Review of reports from National Centers of ExcellenceThe Administrator shall review reports from National Centers of Excellence to ensure that recommendations and guidance of such Centers in regard to flooding and flood-related issues are communicated to relevant Federal agencies.
 (c)Review of National Centers of Excellence and potential designeesThe Administrator shall periodically review the National Centers of Excellence and potential new designees as such Centers, to—
 (1)ensure that the National Centers of Excellence continue to meet the criteria for designation under this Act; and
 (2)designate additional National Centers of Excellence in accordance with this Act. 